Order entered September 17, 2018




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-00741-CV

                     IN THE INTEREST OF V.M.G., A MINOR CHILD

                       On Appeal from the 255th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-04-05067

                                           ORDER
       The reporter’s record in this appeal has not been filed because appellant has not requested

it. By letter dated August 22, 2018, we directed appellant to file, within ten days, written

verification she had requested the record. Although we cautioned appellant that failure to

comply could result in the appeal being submitted without the reporter’s record, appellant has not

complied. See TEX. R. APP. P. 37.3(c). Accordingly, we ORDER the appeal submitted without

the reporter’s record. See id.

       As the clerk’s record has been filed, we ORDER appellant to file her brief no later than

October 16, 2018.




                                                      /s/   DAVID EVANS
                                                            JUSTICE